Bloodworth, J.
Plaintiff in error, in his own behalf, filed a brief in which he stated: “I have paid the fine in this ease, and have been discharged from the court, and my attorney has withdrawn from the case. While this is true, I am innocent of this charge. But, being confined in jail, had to pay the fine in order to be liberated.” Under this statement the questions presented by the bill of exceptions have become moot; and, as courts will not decide moot questions, the writ of error must be dismissed. See Kirksey v. Geer, 31 Ga. App. 52 (119 S. E. 440), and cases cited.

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.